       Case 8-18-08054-ast            Doc 20       Filed 01/31/19     Entered 01/31/19 11:59:13




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------  x
In re:                                                           :   Chapter 13
                                                                 :
STELLA LEE TERRANOVA and                                         :   Case No: 18-70004-ast
ROBERT A. TERRANOVA,                                             :
                                                                 :
                    Debtors.                                     x
--------------------------------------------------------------- :    Adversary Proceeding
 GUSTAVIA HOME, LLC,                                             :
                                                                 :   Case No: 18-08054-ast
                  Plaintiff,                                     :
                                                                 :
 -against-                                                       :
                                                                 :
 FEDERAL NATIONAL MORTGAGE                                       :
 ASSOCIATION (“Fannie Mae”) and SETERUS,                         :
 INC.,                                                           :
                                                                 :
                Defendants.                                      :
                                                                 :
 --------------------------------------------------------------- x

              SETERUS, INC. AND FANNIE MAE’S STATEMENT OF MATERIAL
                 FACTS PURSUANT TO LOCAL BANKRUPTCY RULE 7056

         Defendants Seterus, Inc. (“Seterus”) and Federal National Mortgage Association

(“Fannie Mae”) (together, “Defendants”) by their undersigned counsel, submit the following

statement of undisputed facts pursuant to Rule 7056 of the Local Bankruptcy Rules of this Court.

         1.       Seterus services the Loan on behalf of Fannie Mae.1 (McNeal Decl. ¶¶ 2, 4.)

         2.       The Terranovas defaulted on their Loan by failing to make the payment due on

September 1, 2014 (the “Default”). (McNeal Decl. ¶ 5.)

         3.       At the time of the default, the Terranovas’ monthly Loan payment was $2,344.88;

comprised of principal, interest, taxes and insurance (“PITI”). (McNeal Decl. ¶ 5.) The PITI is

1
  “McNeal Decl.” refers to the Declaration of Michael McNeal, sworn to January 29, 2019. Defined terms have the
same meaning as set forth in the Joint Statement of Material Facts Pursuant to Local Bankruptcy Rule 7056-1 (the
“Joint Statement”) filed on January 4, 2019 at ECF Doc. 18. The Joint Statement provides further background that
is not included here for brevity. The Joint Statement is expressly incorporated herein.

                                                         1
       Case 8-18-08054-ast            Doc 20       Filed 01/31/19         Entered 01/31/19 11:59:13




broken down as follows: $1,322.45 is principal and interest and $1,022.43 for escrow (taxes and

insurance). (Id.)

         4.       As a result of the Default, the Fannie Mae Foreclosure Action was commenced on

March 3, 2015. (McNeal Decl. ¶ 6.)

         5.       The Fannie Mae Foreclosure Action was discontinued after the Terranovas

executed the Loan Modification on July 21, 2016. (McNeal Decl. ¶ 6, Ex. A.)

         6.       The Loan Modification modified the Note and Mortgage effective September 1,

2016. (McNeal Decl. ¶ 8, Ex. A.) As part of the Loan Modification, the interest rate was changed

to 3.75% and the maturity date was extended. (Id.) A total of $39,255.37 was capitalized into the

existing loan balance of $386,167.24 (the “Capitalized Amount”), creating a new unpaid

principal balance of $425,182.64 (“New Principal Balance”)2. (Id.) Additionally, $92,100.00 of

the New Principal Balance was deferred (the “Deferred Amount”), resulting in an interest

bearing principal balance of $333,082.64 (the “Interest Bearing Principal Balance”). (Id.)

         7.       The Capitalized Amount is comprised entirely of payments the Terranovas

already owed under the Loan and recoverable fees. (McNeal Decl. ¶ 9, Ex. B.) Specifically, the

Capitalized Amount is comprised of the following amounts:

          Past Due Interest Accrued from September 1,               $13,897.24 (“Past Due Interest”)
          2014 through July 1, 2016
          Escrow Advances Made by Seterus on the                    $20,493.13 (“Escrow Advances”)
          Terranovas’ behalf from September 1, 2014
          through July 1, 2016
          Fees                                                      $3,360.00 (“Legal/Attorney Charges”)
          Corporate Advances                                        $1,505.00 (“Corporate Advances”)

                  Id.




2
  At the time of capitalization, a total of $239.97 remained in the Terranovas’ suspense account, which was applied
to offset the capitalized amount.

                                                         2
      Case 8-18-08054-ast          Doc 20   Filed 01/31/19   Entered 01/31/19 11:59:13




       8.      The Escrow Advances are comprised of tax and insurance payments made on the

Terranovas’ behalf pursuant to the original Loan terms. (McNeal Decl. ¶ 10.) At the time the

Terranovas defaulted in September, 2014, there was $25.37 in their escrow account and the

following transactions occurred:

        Date         Amount          Escrow            Description
                                     Account
                                     Balance
        11/28/14     $1,022.43       $1,047.80         Payment to Escrow Account from
                                                       Borrower Payment
        12/1/14      $0.21           $1,048.01         Interest Accrual
        12/19/14     -$5,629.60      -$4,581.59        Tax Payment made to Town of
                                                       Brookhaven Receiver of Taxes for
                                                       Second Half of 2014 Taxes
        1/1/15       $1.03           -$4,580.56        Interest Accrual
        1/23/15      -$1,172.00      -$5,752.56        Insurance Payment made to State
                                                       Farm for hazard insurance
        5/18/15      -$5,629.60      -$11,382.16       Tax Payment made to Town of
                                                       Brookhaven Receiver of Taxes for
                                                       First Half of 2015 Taxes
        7/16/15      $0.01           -$11,382.15       Tax Refund
        12/22/15     -$5,554.64      -$16,936.79       Tax Payment made to Town of
                                                       Brookhaven Receiver of Taxes for
                                                       Second Half of 2015 Taxes
        1/28/16      -$1,069.00      -$18,005.79       Insurance Payment made to State
                                                       Farm for hazard insurance
        5/10/16      -$5,554.63      -$23,560.42       Tax Payment made to Town of
                                                       Brookhaven Receiver of Taxes for
                                                       First Half of 2016 Taxes :
        5/13/16      $1,022.43       -$22,537.99       Payment to Escrow Account from
                                                       Borrower Payment
        6/30/16      $1,022.43       -$21,515.56       Payment to Escrow Account from
                                                       Borrower Payment
        7/18/16      $1,022.43       -$20,493.13       Payment to Escrow Account from
                                                       Borrower Payment


Id.




                                                   3
      Case 8-18-08054-ast       Doc 20    Filed 01/31/19     Entered 01/31/19 11:59:13




       9.      The Legal/Attorney Charges totaling $3,360.00 represent legal and attorney fees

incurred in connection with the Fannie Mae Foreclosure Action. (McNeal Decl. ¶ 11.) As per

Paragraph 22 of the Mortgage, these fees are recoverable from the Debtors. (Id.)

       10.     The Corporate Advances totaling $1,505.00 are comprised of costs incurred in

connection with the Fannie Mae Foreclosure Action including title service costs and property

inspections.   (McNeal Decl. ¶ 12.) As per Paragraph 22 of the Mortgage, these fees are

recoverable from the Debtors. (Id.)

New York, New York
February 4, 2019
                                            Respectfully submitted,

                                            HOGAN LOVELLS US LLP


                                            By:     /s/ Allison M. Funk
                                                   Allison J. Schoenthal
                                                   Allison M. Funk

                                            875 Third Avenue
                                            New York, NY 10022
                                            Tel: 212-918-3000
                                            Fax: 212-918-3100
                                            allison.schoenthal@hoganlovells.com
                                            allison.funk@hoganlovells.com




                                               4
